DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 3/7/22 are acknowledged. 
Previously, compound 102 was elected. The elected species was found in the prior art and claims drawn to the elected species are rejected as set forth below.
Claims 1-48 and 59 have been cancelled.
Claims 49-58 and 60 are being examined.

Priority
This application is a CON of 14/364,792 06/12/2014 ABN which is a 371 of PCT/US2012/069072 12/12/2012 which claims benefit of 61/569,496 12/12/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49-58 and 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reaume et al. (US 2007/0093516; ‘Reaume’; cited with IDS 4/2/20) in view of Raj et al. (‘Oral Insulin – A Perspective’ Journal of Biomaterials Applications v17 Jan 2003 pages 183-196; cited with IDS 4/2/20; ‘Raj’) in view of DeWitt et al. (‘Outpatient insulin therapy in type 1 and type 2 diabetes mellitus’ JAMA v289(17) May 7 2003 pages 2254-2264 and pages e1-e7 for a total of 18 pages; ‘DeWitt’; cited with IDS 4/2/20).
Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Reaume specifically teach methods for reducing blood glucose levels (section 0008). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014). Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
Reaume does not further describe those with insulin dependent diabetes mellitus nor does Reaume administer both insulin and the compound of the formula as recited in the claims to a subject as claimed.
Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells, the only cells in the body that make insulin (page 184 2nd paragraph). Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
DeWitt teach insulin therapies for type 1 diabetes (title). DeWitt teach the use of intravenous injection of insulin (page 2255 last complete paragraph). In the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). As shown in figure 1a, the long-acting insulin glargine is known to be administered. DeWitt teach advantages of using glargine (page 2254 section data synthesis) and also recognize the use of other insulin products (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Reaume because Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104). Since Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148) one would have been motivated to administer the specific insulins based on the methods taught by DeWitt and to the patients as taught by Raj. Thus based on the nature of the problem to be solved (i.e. treating type 1 diabetes) and the specific suggestions of Reaume one would be motivated to administer appropriate compounds. One would have had a reasonable expectation of success since Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) and in the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). Further, Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. In the instant case, the claims relate to the administration of known agents according to known methods. In fact, DeWitt is a review article about insulin therapies for type 1 diabetes (title).
MPEP 2112.02 II recognizes that new and obvious uses of old structures may be patentable. However when the use is directed to a result or property of that composition then the claim is not patentable. In the instant case, the blood glucose effects of MLR-1023 were known as Reaume specifically teach methods for reducing blood glucose levels (section 0008).
In relation to the patient population as recited in claims 49, 53 and 60, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph). Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Thus, one would have been motivated to administer to those with diabetes including those with beta-cells that produce no insulin. Further, DeWitt teach insulin therapies for type 1 diabetes (title).
	In relation to the insulin as recited in claims 49, 55-57 and 60, DeWitt teach using glargine (page 2254 section data synthesis) which is long acting (table 1) and also recognize the use of other insulin products including rapid and short acting (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). DeWitt teach once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3) and the use of intravenous injection of insulin (page 225 last complete paragraph) thus suggesting bolus injection.
In relation to the compound of formula I as recited in claims 49-52, 54, 58 and 60, Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). As shown in section 0088 of Reaume compound 102 is applicants’ elected species and meets the structural requirements as claimed. Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014).
In relation to the sequential administration as in claims 49 and 60, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Further, since Reaume specifically teach methods for reducing blood glucose levels (section 0008) one would be motivated to optimize the timing to achieve such goal (MPEP 2144.05 IIB).

Response to Arguments – 103
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Although applicants argue that Reaume alone does not explicitly teach all of the claimed steps including sequential administration, the instant rejection is a 103 rejection and as such any single reference does not necessarily anticipate the claims. With respect to the sequential administration, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
	Although applicants argue that the examples in Reaume are directed to Type II diabetes, MPEP 2123 II recognizes that alternative embodiments constitute prior art. Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes (page 184 2nd paragraph).
Although applicants argue that Reaume does not provide an example of sequential administration, MPEP 2123 II recognizes that alternative embodiments constitute prior art. Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Thus one would have been motivated by the express suggestion of Reaume.
Although applicants argue that Raj teach away from the use of injection, Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph). One would not recognize such statement as a teaching away. Further, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3).
	Although applicants argue that DeWitt does not teach patients that produce no insulin do well receiving insulin, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. Raj teach that diabetes mellitus (including Type I) can be controlled quite well with insulin injections (page 185 2nd complete paragraph). Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph).
	Although applicants argue about motivation, as discussed in the rejection above one would have been motivated based on the specific suggestions provided in Reaume. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. In the instant case, the claims relate to the administration of known agents according to known methods.
	Although applicants argue that the application (specifically example 3) confirms the achievement of a synergistic effect, MPEP 716.02(a) recognizes that a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such effect can either be expected or unexpected. Reaume teach that the compounds of the invention direct the modulation of lyn kinase in the insulin receptor pathway (section 0006). Reaume teach the invention provides methods to increase insulin sensitivity (section 0105). Reaume teach the compound of the invention and the therapeutic agent can act synergistically (section 0141). Thus, there is no reasonable basis to conclude that the results are unexpected because Reaume has set forth an expectation of how the compounds work.
	Although applicants argue that compound 102 enhanced the insulin mediated blood glucose reduction, Reaume teach the invention provides methods to increase insulin sensitivity by administering a compound of the invention (section 0105). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Thus based on the teachings of Reaume there is no adequate basis to conclude that the results are unexpected. MPEP 716.02(b) recognizes that the burden is on the applicant to establish that results are unexpected.
	Although applicants appear to argue that Reaume does not teach a disorder as claimed, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes (page 184 2nd paragraph). Thus, when Reaume uses the phrase “insulin dependent diabetes mellitus” (sections 0103-0104) it is known in the art (see Raj page 184 2nd paragraph) to be type 1 diabetes.

Double Patenting
	Claims were previously rejected under double patenting based on the references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49-58 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-102 of copending Application No. 16/546,595 (595) in view of Cnop et al. (‘Mechanisms of pancreatic beta cell death in type 1 and type 2 diabetes’ Diabetes v54 supplement 2 December 2005 pages s97-sl07; ‘Cnop’; cited with IDS 4/2/20) in view of Reaume et al. (US 2007/0093516; ‘Reaume’; cited with IDS 4/2/20) in view of Raj et al. (‘Oral Insulin – A Perspective’ Journal of Biomaterials Applications v17 Jan 2003 pages 183-196; cited with IDS 4/2/20; ‘Raj’) in view of DeWitt et al. (‘Outpatient insulin therapy in type 1 and type 2 diabetes mellitus’ JAMA v289(17) May 7 2003 pages 2254-2264 and pages e1-e7 for a total of 18 pages; ‘DeWitt’; cited with IDS 4/2/20).
This is a provisional nonstatutory double patenting rejection.
595 recite administering compounds to mammals in need thereof for treating pancreatic beta cell degeneration (claims 92 and 102).
595 does not explicitly recite type 1 diabetes in the claims.
Cnop teach that type 1 diabetes is characterized by beta cell failure (abstract).
Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Reaume specifically teach methods for reducing blood glucose levels (section 0008). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014). Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
DeWitt teach insulin therapies for type 1 diabetes (title). In the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). As shown in figure 1a, the long-acting insulin glargine is known to be administered. DeWitt teach advantages of using glargine (page 2254 section data synthesis) and also recognize the use of other insulin products (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 595 to use specific mammals in need thereof. 595 recites treating pancreatic beta cell degeneration thus one would be motivated to treat mammals in need thereof as claimed including those with type 1 diabetes as taught by Cnop, Reaume, Raj and DeWitt using the known methods taught by the references because Cnop teach that type 1 diabetes is characterized by beta cell failure (abstract). Thus based on the nature of the problem to be solved and suggestion of 595 to treat pancreatic beta cell degeneration one would be motivated to administer appropriate compounds. One would have had a reasonable expectation of success since 595 recite the administration for a particular purpose. Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) and in the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3).
In relation to the patient population as recited in claims 49, 53 and 60, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Thus, one would have been motivated to administer to those with diabetes, specifically those who produce no insulin. Further, DeWitt teach insulin therapies for type 1 diabetes (title).
	In relation to the insulin as recited in claims 49, 55-57 and 60, DeWitt teach using glargine (page 2254 section data synthesis) which is long acting (table 1) and also recognize the use of other insulin products including rapid and short acting (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). DeWitt teach once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3) and the use of intravenous injection of insulin (page 225 last complete paragraph) thus suggesting bolus injection.
In relation to the compound of formula I as recited in claims 49-52, 54, 58 and 60, Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). As shown in section 0088 of Reaume compound 102 is applicants’ elected species and meets the structural requirements as claimed. Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014).
In relation to the sequential administration as in claims 49 and 60, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Further, since Reaume specifically teach methods for reducing blood glucose levels (section 0008) one would be motivated to optimize the timing to achieve such goal (MPEP 2144.05 IIB).

Claims 49-58 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,251,883 (883) in view of Reaume et al. (US 2007/0093516; ‘Reaume’; cited with IDS 4/2/20) in view of Raj et al. (‘Oral Insulin – A Perspective’ Journal of Biomaterials Applications v17 Jan 2003 pages 183-196; cited with IDS 4/2/20; ‘Raj’) in view of DeWitt et al. (‘Outpatient insulin therapy in type 1 and type 2 diabetes mellitus’ JAMA v289(17) May 7 2003 pages 2254-2264 and pages e1-e7 for a total of 18 pages; ‘DeWitt’; cited with IDS 4/2/20).
883 recite treating insulin dependent diabetes mellitus in a mammal comprising administering a particular compound (claim 1) where insulin is also administered (claims 16-17).
	883 does not further describe those with insulin dependent diabetes mellitus or recite specific insulin types.
Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Reaume specifically teach methods for reducing blood glucose levels (section 0008). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014). Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
DeWitt teach insulin therapies for type 1 diabetes (title). DeWitt teach the use of intravenous injection of insulin (page 225 last complete paragraph). In the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). As shown in figure 1a, the long-acting insulin glargine is known to be administered. DeWitt teach advantages of using glargine (page 2254 section data synthesis) and also recognize the use of other insulin products (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 883 to use specific mammals in need thereof. One would be motivated to treat mammals in need thereof as claimed including those with type 1 diabetes as taught by Reaume, Raj and DeWitt using the known methods taught by the references. Thus based on the nature of the problem to be solved one would be motivated to administer appropriate compounds based on the specific suggestions of 883. One would have had a reasonable expectation of success since 883 recite the administration for a particular purpose (claim 1). Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) and in the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3).
In relation to the patient population as recited in claims 49, 53 and 60, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Thus, one would have been motivated to administer to those with diabetes, specifically those who produce no insulin. Further, DeWitt teach insulin therapies for type 1 diabetes (title).
	In relation to the insulin as recited in claims 49, 55-57 and 60, DeWitt teach using glargine (page 2254 section data synthesis) which is long acting (table 1) and also recognize the use of other insulin products including rapid and short acting (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). DeWitt teach once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3) and the use of intravenous injection of insulin (page 225 last complete paragraph) thus suggesting bolus injection.
In relation to the compound of formula I as recited in claims 49-52, 54, 58 and 60, Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). As shown in section 0088 of Reaume compound 102 is applicants elected species and meets the structural requirements as claimed. Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014).
In relation to the sequential administration as in claims 49 and 60, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Further, since Reaume specifically teach methods for reducing blood glucose levels (section 0008) one would be motivated to optimize the timing to achieve such goal (MPEP 2144.05 IIB).

Claims 49-58 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,786,503 (503) in view of Reaume et al. (US 2007/0093516; ‘Reaume’; cited with IDS 4/2/20) in view of Raj et al. (‘Oral Insulin – A Perspective’ Journal of Biomaterials Applications v17 Jan 2003 pages 183-196; cited with IDS 4/2/20; ‘Raj’) in view of DeWitt et al. (‘Outpatient insulin therapy in type 1 and type 2 diabetes mellitus’ JAMA v289(17) May 7 2003 pages 2254-2264 and pages e1-e7 for a total of 18 pages; ‘DeWitt’; cited with IDS 4/2/20).
	503 recite treating type 1 diabetes in a mammal comprising administering a particular compound (claim 2).
	503 does not further describe those with type 1 diabetes mellitus nor does 503 recite the administration of insulin.
Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Reaume specifically teach methods for reducing blood glucose levels (section 0008). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014). Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
DeWitt teach insulin therapies for type 1 diabetes (title). DeWitt teach the use of intravenous injection of insulin (page 225 last complete paragraph). In the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). As shown in figure 1a, the long-acting insulin glargine is known to be administered. DeWitt teach advantages of using glargine (page 2254 section data synthesis) and also recognize the use of other insulin products (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 503 to use specific mammals in need thereof and to use insulin based on the suggestion of 503 and because DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). Thus one would be motivated to treat mammals in need thereof as claimed including those with type 1 diabetes as taught by Reaume, Raj and DeWitt using the known methods taught by the references. Thus based on the nature of the problem to be solved one would be motivated to administer appropriate compounds. One would have had a reasonable expectation of success since 503 recite the administration for a particular purpose (claim 2). Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) and in the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3).
In relation to the patient population as recited in claims 49, 53 and 60, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Thus, one would have been motivated to administer to those with diabetes, specifically those who produce no insulin. Further, DeWitt teach insulin therapies for type 1 diabetes (title).
	In relation to the insulin as recited in claims 49, 55-57 and 60, DeWitt teach using glargine (page 2254 section data synthesis) which is long acting (table 1) and also recognize the use of other insulin products including rapid and short acting (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). DeWitt teach once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3) and the use of intravenous injection of insulin (page 225 last complete paragraph) thus suggesting bolus injection.
In relation to the compound of formula I as recited in claims 49-52, 54, 58 and 60, Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). As shown in section 0088 of Reaume compound 102 is applicants elected species and meets the structural requirements as claimed. Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014).
In relation to the sequential administration as in claims 49 and 60, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Further, since Reaume specifically teach methods for reducing blood glucose levels (section 0008) one would be motivated to optimize the timing to achieve such goal (MPEP 2144.05 IIB).

Claims 49-58 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-33 of copending Application No. 16/997,447 (447) in view of Reaume et al. (US 2007/0093516; ‘Reaume’; cited with IDS 4/2/20) in view of Raj et al. (‘Oral Insulin – A Perspective’ Journal of Biomaterials Applications v17 Jan 2003 pages 183-196; cited with IDS 4/2/20; ‘Raj’) in view of DeWitt et al. (‘Outpatient insulin therapy in type 1 and type 2 diabetes mellitus’ JAMA v289(17) May 7 2003 pages 2254-2264 and pages e1-e7 for a total of 18 pages; ‘DeWitt’; cited with IDS 4/2/20).
This is a provisional nonstatutory double patenting rejection.
447 recite treating type 1 diabetes in a mammal comprising administering a particular compound (claims 28 and 30).
	447 does not further describe those with type 1 diabetes mellitus nor does 447 recite the administration of insulin.
Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Reaume specifically teach methods for reducing blood glucose levels (section 0008). Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014). Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148).
Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Raj teach that diabetes mellitus can be controlled quite well with insulin injections (page 185 2nd complete paragraph).
DeWitt teach insulin therapies for type 1 diabetes (title). DeWitt teach the use of intravenous injection of insulin (page 225 last complete paragraph). In the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). As shown in figure 1a, the long-acting insulin glargine is known to be administered. DeWitt teach advantages of using glargine (page 2254 section data synthesis) and also recognize the use of other insulin products (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 447 to use specific mammals in need thereof and to use insulin based on the suggestion of 447 and because DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3). Thus one would be motivated to treat mammals in need thereof as claimed including those with type 1 diabetes as taught by Reaume, Raj and DeWitt using the known methods taught by the references. Thus based on the nature of the problem to be solved one would be motivated to administer appropriate compounds. One would have had a reasonable expectation of success since 447 recite the administration for a particular purpose (claim 28). Reaume expressly teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) and in the section about the best regimens for type 1 diabetes, DeWitt teach that particular patients with type 1 diabetes do well receiving once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3).
In relation to the patient population as recited in claims 49, 53 and 60, Reaume teach compositions and methods for treating a glucose metabolism disorder where the disorder is insulin dependent diabetes mellitus (sections 0103-0104) in mammals specifically humans (sections 0007 and 0014). Raj teach that insulin dependent diabetes (IDDM) is type 1 diabetes and that type 1 diabetes develops when the immune system of the body destroys pancreatic beta cells the only cells that make insulin (page 184 2nd paragraph).  Raj teach that in type I diabetes beta-cells eventually produce no insulin at all (page 186 first complete paragraph) and that insulin therapy is necessary for IDDM (page 186 last paragraph). Thus, one would have been motivated to administer to those with diabetes, specifically those who produce no insulin. Further, DeWitt teach insulin therapies for type 1 diabetes (title).
	In relation to the insulin as recited in claims 49, 55-57 and 60, DeWitt teach using glargine (page 2254 section data synthesis) which is long acting (table 1) and also recognize the use of other insulin products including rapid and short acting (Table 1 on page 2255 and page 2259). With respect to the amounts, DeWitt teach that injections are typically 0.1-0.2 U/kg (Table 1 caption). DeWitt teach once daily insulin injections (page 2258 2nd-3rd column and figures 1 and 3) and the use of intravenous injection of insulin (page 225 last complete paragraph) thus suggesting bolus injection.
In relation to the compound of formula I as recited in claims 49-52, 54, 58 and 60, Reaume teach that the compound used in the composition can be of a particular structure where the compound administered orally reduced blood glucose levels (section 0018, section 0088 compound 102 and example 6.5.1 of page 15). As shown in section 0088 of Reaume compound 102 is applicants elected species and meets the structural requirements as claimed. Reaume teach that an effective amount is about 0.1 mg to about 100 mg/kg that is administered orally (section 0014).
In relation to the sequential administration as in claims 49 and 60, Reaume teach that the agent is administered subsequent to the administration of another agent (section 0141) where the other agent is insulin (section 0148). Further, since Reaume specifically teach methods for reducing blood glucose levels (section 0008) one would be motivated to optimize the timing to achieve such goal (MPEP 2144.05 IIB).

Response to Arguments – double patenting
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Although applicants argue that the deficiencies of Reaume, Raj and DeWitt are discussed above and are incorporated herein, the arguments related to such references are addressed above and the arguments are not found persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658